 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1075 
In the House of Representatives, U. S.,

March 21, 2010
 
RESOLUTION 
Resolution Commending the members of the Agri-business Development Teams of the National Guard and the National Guard Bureau for their efforts, together with personnel of the Department of Agriculture and the United States Agency for International Development, to modernize agriculture practices and increase food production in war-torn countries. 
 
 
Whereas the Agri-business Development Teams of the National Guard began as a pilot program started in Missouri, and the Missouri National Guard worked with the Missouri Farm Bureau and the University of Missouri to draw a blueprint that could be followed by other Army National Guard units;  
Whereas the Agri-business Development Teams consist of National Guard members who have a civilian background in farming or a related agricultural business;  
Whereas the Agri-business Development Teams now consist of units from 11 States;  
Whereas before deploying overseas, members of an Agri-business Development Team collaborate with land-grant universities, which spend weeks teaching and preparing strategies for the farms to which the Agri-business Development Team will deploy;  
Whereas in Afghanistan, the goals of the Agri-business Development Teams include improving irrigation systems and providing sustainable methods for fertilizing, planting, harvesting, marketing, and storing agricultural crops, modernizing slaughter facilities, setting up markets to trade crops and livestock, developing a juicing and canning facility, and improving livestock health through mobile vet clinics, all of which can help divert cropland from poppy production;  
Whereas the Agri-business Development Teams also are partnering with the Department of Agriculture to have a directory of 50–60 experts in a variety of agricultural areas in Afghanistan; and  
Whereas the Agri-business Development Teams have been quick to use alternative energy sources, such as wind, solar, and small water dams, which in the absence of a national energy grid in Afghanistan are more reliable and easier to protect from enemy attack: Now, therefore, be it  
 
That the House of Representatives commends the members of the Agri-business Development Teams of the National Guard and the National Guard Bureau for their efforts, together with personnel of the Department of Agriculture and the United States Agency for International Development, to modernize agriculture practices and increase food production in war-torn countries.  
 
Lorraine C. Miller,Clerk.
